Per Curiam.
*305AFFIRMED . See State, Agency for Health Care Admin. v. Planned Parenthood of Sw. & Cent. Fla., Inc. , 207 So.3d 1032 (Fla. 1st DCA 2017) ; Bank of America v. Turkanovic , 204 So.3d 595 (Fla. 1st DCA 2016) (holding trial court lacks jurisdiction to impose sanctions if the case is voluntarily dismissed within the safe harbor period in section 57.105(4), Florida Statutes, and before a motion for sanctions is filed); Town of Davie v. Santana , 98 So.3d 262 (Fla. 1st DCA 2012) (holding that administrative law judge lacked jurisdiction to award attorney's fees under section 120.595(1), Florida Statutes, once the petition was dismissed, the case was closed and no motion for attorney's fees was pending).
B.L. Thomas, C.J., and Jay and M.K. Thomas, JJ., concur.